Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-11 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/30/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14  of U.S. Patent No. 11,232,558. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, and 14 of ‘558 teach all the limitations found in claims 1, 12, and 20 of the current application.

Claims 1, 12, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 and 20  of U.S. Patent No. 10,803,631. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-10 and 20 of ‘631 teach all the limitations found in claims 1, 12, and 20 of the current application.

Claims  1, 12, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 23 of copending Application No. 16/808,534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14, and 23 of ‘534 teach all the limitations found in claims 1, 12, and 20 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karani (“An image interpolation approach for acquisition time reduction in navigator-based 4D MRI”).

Regarding claim 1, Karani teaches a method for magnetic resonance imaging, implemented on a computing device including a processor and a storage, comprising: 
	obtaining primary imaging data associated with a region of interest (ROI) of a subject [See Methods section and Fig. 1, wherein data slices are acquired during D. See also rest of reference.];
	obtaining secondary data associated with the ROI [See Methods section and Fig. 1, wherein data slices are acquired during D. See also rest of reference.]; 
	determining secondary imaging data based on the secondary data by using a trained model [Methods section, wherein the acquire navigators are input into the MFIN to acquire interpolated navigator signals. See also rest of reference.]; and 
	reconstructing a magnetic resonance image based on the primary imaging data and the secondary imaging data [See section 3.5 4D reconstruction, wherein primary data and the interpolated navigator data is used to reconstruct images. See also rest of reference.].

Regarding claim 2, Karani further teaches wherein the primary imaging data is acquired during an imaging period and the secondary data is acquired during a waiting period [Fig. 1 and Methods section, wherein navigators are interleaved with the acquisition of data slices. See also rest of reference.].

Regarding claim 12 the same reasons for rejection as claim 1 above also apply to this claim. Claim 12 is merely the apparatus version of method claim 1. 

Regarding claim 13 the same reasons for rejection as claim 2 above also apply to this claim. Claim 13 is merely the apparatus version of method claim 2. 

Regarding claim 20 the same reasons for rejection as claim 1 above also apply to this claim. Claim 20 is merely the non-transitory computer readable medium version of method claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Karani, in view of Beck (US 2017/0139026).

Regarding claim 3, Karani teaches the limitations of claim 2, which this claim depends from.
	Karani further teaches wherein the method further includes: monitoring a physiological motion of the subject [Fig. 2, wherein the navigators are used to determine motion from breathing. See also page 21 which teaches navigators are used for measuring breathing motion. See also rest of reference.].
	However, Karani is silent in teaching determining the imaging period and the waiting period based on an amplitude of the physiological motion of the subject.
	Beck, which is also in the field of MRI, teaches monitoring a physiological motion of the subject [¶0012]; and determining the imaging period and the waiting period based on an amplitude of the physiological motion of the subject [¶0013, wherein the periods when imaging is performed and the period between imaging periods is determined according to the amplitude of the acquired motion signal. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karani and Beck because both Karani and Beck teach acquiring navigator data during MR imaging and Beck teaches that it is known in the art to stop imaging when motion is above a certain limit [Beck - ¶0012-0013] and further by combining the MFIN in Karani, less navigator data would need to be acquired for Beck and this would reduce the acquisition time [Karani – Page 21].

Regarding claim 4, Karani and Beck teaches the limitations of claim 3, which this claim depends from.

	Beck further teaches wherein the determining the imaging period and the waiting period based on the amplitude of the physiological motion of the subject includes: determining a period during which the amplitude of the physiological motion of the subject is less than or equal to a threshold as the imaging period [¶0013, wherein imaging is performed when the amplitude is below a threshold. See also rest of reference.]; and Response to Restriction RequirementPage 3 of 8 determining a period during which the amplitude of the physiological motion of the subject is larger than the threshold as the waiting period [¶0013, wherein waiting between imaging periods is performed when amplitude is above a threshold. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karani and Beck because both Karani and Beck teach acquiring navigator data during MR imaging and Beck teaches that it is known in the art to stop imaging when motion is above a certain limit [Beck - ¶0012-0013] and further by combining the MFIN in Karani, less navigator data would need to be acquired for Beck and this would reduce the acquisition time [Karani – Page 21]. 

Regarding claim 14 the same reasons for rejection as claim 3 above also apply to this claim. Claim 14 is merely the apparatus version of method claim 3. 

Regarding claim 15 the same reasons for rejection as claim 4 above also apply to this claim. Claim 15 is merely the apparatus version of method claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896